               Case 2:16-cv-00107-RSL Document 144 Filed 02/20/20 Page 1 of 3



 1                                                                             Honorable Robert S. Lasnik

 2

 3

 4

 5
                                    UNITED STATES DISTRICT COURT
 6                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 7

 8   CITY OF SEATTLE, a municipal corporation,
     located in the County of King, State of
 9   Washington,                                         No.     2:16-CV-00107

10                                  Plaintiff,           MOTION FOR A SIXTY-DAY
                                                         STAY OF CURRENT DEADLINES
11                    vs.
                                                           NOTED ON MOTION CALENDAR:
12   MONSANTO COMPANY, SOLUTIA INC.,                       February 28, 2020
     and PHARMACIA CORPORATION, and
13   DOES 1 through 100,                                   File Date: January 25, 2016
                                                           Trial Date: September 14, 2020
14                                  Defendants.

15

16
             Plaintiff the City of Seattle moves for a sixty-day stay of existing case deadlines to allow
17
     Seattle to retain new counsel. Defendants are considering whether they will agree to a stay.
18
              Seattle’s outside counsel terminated their representation of Seattle as of February 10, 2020.
19
     Wishik Declaration, ¶ 2. Since then, Seattle has been trying to resolve issues regarding the transition
20
     to new counsel, without success. Id. Seattle has tried to retain new counsel but cannot do so until
21
     those issues are resolved. Id., ¶ 3.
22

23


      MOTION FOR A SIXTY-DAY STAY OF CURRENT DEADLINES- 1                                Peter S. Holmes
      (2:16-cv-00107-RSL)                                                                Seattle City Attorney
                                                                                         701 5th Avenue, Suite 2050
                                                                                         Seattle, WA 98104-7097
                                                                                         (206) 684-8200
               Case 2:16-cv-00107-RSL Document 144 Filed 02/20/20 Page 2 of 3



 1           On February 11, former counsel asked Seattle to sign a Notice of Withdrawal under Local

 2   Rule 83.2(3). Wishik Decl. ¶ 4. Seattle declined to sign because that Notice indicates that the

 3   withdrawal “will not leave the client without representation,” when, in reality, the withdrawal does

 4   just that. Id. Seattle anticipates that its former counsel will file a motion to withdraw very soon.

 5           On February 19, Seattle conferred with Defendants’ attorneys regarding the need for a stay

 6   and learned that counsel for Defendants had not been informed by Seattle’s former counsel of the

 7   termination of representation. Id., ¶ 5. Counsel for Defendants were, therefore, not ready to stipulate

 8   to a stay at the time this motion needed to be filed.

 9           Seattle cannot litigate this complex case without outside counsel. Key deadlines, including

10   the exchange of expert reports, are imminent. Once new counsel is retained, they will need time to

11   get up to speed. Seattle respectfully requests a sixty-day stay of current deadlines.

12           Dated this 20th day of February, 2020.

13                                                  PETER S. HOLMES
                                                    Seattle City Attorney
14                                                  By: s/Laura B. Wishik
                                                      Peter S. Holmes, WSBA # 15787
15                                                    Laura B. Wishik, WSBA #16682

16                                                  SEATTLE CITY ATTORNEY’S OFFICE
                                                    701 Fifth Avenue, Suite 2050
                                                    Seattle, Washington 98104-7097
17                                                  Telephone: (206) 684-8200
                                                    Email: Laura.Wishik@seattle.gov
18
                                                    Attorneys for Plaintiff
19

20

21

22

23


      MOTION FOR A SIXTY-DAY STAY OF CURRENT DEADLINES- 2                                    Peter S. Holmes
      (2:16-cv-00107-RSL)                                                                    Seattle City Attorney
                                                                                             701 5th Avenue, Suite 2050
                                                                                             Seattle, WA 98104-7097
                                                                                             (206) 684-8200
               Case 2:16-cv-00107-RSL Document 144 Filed 02/20/20 Page 3 of 3



 1
                                       CERTIFICATE OF SERVICE
 2           I hereby certify that on February 20, 2020, I caused this MOTION FOR A SIXTY-DAY STAY

 3   and a PROPOSED ORDER and the DECLARATION OF LAURA WISHIK to be electronically filed

 4   with the Clerk of the Court using the CM/ECF system which will send notification of such filing to the

     e-mail addresses denoted on the Electronic Mail Notice List.
 5
             I certify under penalty of perjury under the laws of the United States of America that the
 6
     foregoing is true and correct.
 7
             DATED: February 20, 2020
 8                                                By:    s/ Laura B. Wishik
                                                         Laura B. Wishik
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


      MOTION FOR A SIXTY-DAY STAY OF CURRENT DEADLINES- 3                              Peter S. Holmes
      (2:16-cv-00107-RSL)                                                              Seattle City Attorney
                                                                                       701 5th Avenue, Suite 2050
                                                                                       Seattle, WA 98104-7097
                                                                                       (206) 684-8200
